SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 DelMar Pharmaceuticals, Inc. (Name of Issuer) Common Stock, $.001 par value per share (Title of Class of Securities) (CUSIP Number) January 25, 2013 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [_] Rule 13d-1(b) [X] Rule 13d-1(c) [_] Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities and Exchange Act of 1934 (the “Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Persons who respond to the collection of information contained in this form are not required to respond unless the forms displays a currently valid OMB control number 1 CUSIP No. 247078108 13G 1 NAMEOF REPORTING PERSONS I.R.S. IDENTIFICATION NOS.OF ABOVE PERSONS (entities only) Raymond L. Vollintine 2 CHECKTHEAPPROPRIATE BOX IF MEMBER OF A GROUP (a) o (b) x Reporting person is affiliated with other persons 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States of America 5 SOLE VOTING POWER 2,031,000* NUMBER OF 6 SHARED VOTING POWER SHARES BENEFICIALLY 0 OWNED BY 7 SOLE DISPOSITIVE POWER EACH REPORTING PERSON WITH 2,031,000* 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 2,031,000* 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 10.9%* 12 TYPE OF REPORTING PERSON IN *See Item 4 – Ownership. 2 1 NAMEOF REPORTING PERSONS I.R.S. IDENTIFICATION NOS.OF ABOVE PERSONS (entities only) RL Vollintine Construction, Inc. 2 CHECKTHEAPPROPRIATE BOX IF MEMBER OF A GROUP (a)  (b) xReporting person is affiliated with other persons 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Illinois 5 SOLE VOTING POWER 2,031,000* NUMBER OF 6 SHARED VOTING POWER SHARES BENEFICIALLY 0 OWNED BY 7 SOLE DISPOSITIVE POWER EACH REPORTING PERSON WITH 2,031,000* 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 2,031,000* 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES  11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 10.9%* 12 TYPE OF REPORTING PERSON CO *See Item 4 – Ownership. 3 ITEM 1.SECURITY AND ISSUER. (a) Name of Issuer: DelMar Pharmaceuticals, Inc. (b) Address of Issuer: Suite 720-999 West Broadway Vancouver, British Columbia Canada V5Z 1K5 ITEM 2.IDENTITY AND BACKGROUND. Item 2(a). Name of Person Filing: This statement is being filed by Mr. Raymond L. Vollintine and RL Vollintine Construction, Inc. (“RL Construction”; collectively the “Reporting Persons”). Item 2(b) Address of Principal Business Office or, if none, Residence: Raymond L. Vollintine, a United States citizen, has a business address at 1621 E. Georgia St., Springfield, IL 62703 RL Construction, an Illinois corporation, whose business address is c/o RL Vollintine Construction, 1621 E. Georgia St., Springfield, IL 62703, and is primarily engaged in the business of construction. Item 2(c). Citizenship: Raymond L. Vollintine is a United States citizen. RL Construction is an Illinois corporation. Item2(d). Title of Class of Securities: Common Stock, par value $.001 per share. Item2(e). CUSIP Number: Item 3.If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) o Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o). (b) o Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c). (c) o Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c). (d) o Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C. 80a-8). (e) o An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E); (f) o An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F); (g) o A parent holding company or control person in accordance with §240.13d-1(b)(1)(ii)(G); (h) o A savings associations as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) o A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) o Group, in accordance with §240.13d-1(b)(1)(ii)(J). 4 ITEM 4.OWNERSHIP a) Amount beneficially owned: ReportingPerson Shares Raymond Vollintine RL Vollintine Construction, Inc. (b) Percent of class: ReportingPerson Percent Raymond Vollintine % RL Vollintine Construction, Inc. % (c) Number of shares as to which the person has: (i) Sole power to vote or to direct the vote with respect to each Reporting Person ReportingPerson Shares Raymond Vollintine RL Vollintine Construction, Inc. (ii) Shared power to vote or to direct the vote -0- (iii) Sole power to dispose or to direct the disposition of with respect to each Reporting Person ReportingPerson Shares Raymond Vollintine RL Vollintine Constructions, Inc. (iv) Shared power to dispose or to direct the disposition of -0- Consists of (i) 500,000 share of common stock held directly by Raymond L. Vollintine (ii) 500,000 shares of common stock issuable upon the exercise of warrants held directly by Raymond L. Vollintine; (iii) 515,000 shares of common stock issuable upon the exercise of warrants held by RL Vollintine Construction, Inc.; and (iv) 515,500 shares of common stock held directly by RL Vollintine Construction, Inc. Mr. Raymond L. Vollintine is the Chief Executive Officer and sole owner of RL Vollintine Construction, Inc. and therefore may be deemed to hold an indirect benefical interest in the share of common stock that are directly beneficially owned by RL Vollintine Construction, Inc.Each Reporting Person disclaims beneficial ownership of all securities other than those owned of record by such Reporting Person. 5 ITEM 5. OWNERSHIP OF FIVE PERCENT OR LESS OF A CLASS: Not applicable. ITEM 6. OWNERSHIP OF MORE THAN FIVE PERCENT ON BEHALF OF ANOTHER PERSON: Not applicable. ITEM 7. IDENTIFICATION AND CLASSIFICATION OF THE SUBSIDIARY WHICH ACQUIRED THE SECURITY BEING REPORTED ON BY THE PARENT HOLDING COMPANY: Not applicable. ITEM 8. IDENTIFICATION AND CLASSIFICATION OF MEMBERS OF THE GROUP: See Exhibit 1. ITEM 9. NOTICE OF DISSOLUTION OF GROUP: Not applicable. ITEM 10. CERTIFICATION: By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose or with the effect of changing or influencing the control of the issuer of the securities and were not acquired or held in connection with or as a participant in any transaction having that purpose or effect. 6 SIGNATURES After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and accurate. February 1, 2013 By: /s/ Raymond Vollintine Name: Raymond L. Vollintine RL Vollintine Construction, Inc. February 1, 2013 By: /s/ Raymond Vollintine Name: Raymond L. Vollintine Title: CEO/Owner 7 EXHIBITINDEX Exhibit1Joint Filing Agreement as required by Rule13d-1(k)(1)under the Securities Exchange Act of 1934, as amended. 8 Exhibit 1 JOINT FILING AGREEMENT The undersigned acknowledge and agree that the foregoing statement on Schedule 13G is filed on behalf of each of the undersigned and that all subsequent amendments to this statement on Schedule 13G shall be filed on behalf of each of the undersigned without the necessity of filing additional joint filing statements. The undersigned acknowledge that each shall be responsible for the timely filing of such amendments, and for the completeness and accuracy of the information concerning him, her or it contained herein, but shall not be responsible for the completeness and accuracy of the information concerning the other entities or persons, except to the extent that he, she or it knows or has reason to believe that such information is inaccurate. Raymond L. Vollintine February 1, 2013 By: /s/ Raymond Vollintine Name: Raymond L. Vollintine RL Vollintine Construction, Inc. February 1, 2013 By: /s/ Raymond Vollintine Name: Raymond L. Vollintine Title: CEO 9
